Title: To Thomas Jefferson from John Forbes, 16 November 1807
From: Forbes, John
To: Jefferson, Thomas


                        
                            To the President of the United
                                    States.
                            
                            [ca. 
                                16 Nov. 1807]
                        
                        The Memorial of John Forbes, Thomas Forbes, James Innerarity, and William Simpson, Merchants and Subjects of the King of Great Britain, residing in West Florida,
                            by the special permission and under the protection of His Catholic Majesty, and carrying on Trade under the firm of John
                            Forbes & Co.:
                        Respectfully represents.
                        That your Memorialists are the surviving Partners of Panton Leslie & Co., and under that firm, and
                            their present one of John Forbes & Co. have for a period of twenty years and upwards,
                            supplied the Choctaw Nation of Indians with articles of merchandize for the use of their families; and with powder and
                            Ball to be employed in their hunting excursions.
                        That from bad success in their hunting expeditions, and other unavoidable accidents, the debts due from the
                            said Choctaw Nation to the several Traders who furnish them with supplies, and who are supported entirely by the credit
                            extended to them by your Memorialists; had so greatly accumulated as to render it impossible for the said Nation to
                            discharge them, as in more favourable seasons they had been enabled to do, out of the products of the Chace; Wherefore in
                            order to be relieved from the pressure of these pecuniary embarrassments, the said Indians towards the conclusion of the
                            year One thousand eight hundred and two, proposed to your Memorialists to cede to them a large and valuable tract of land
                            for the payment of their debts.
                        That your Memorialists having understood that the said Indians were not permitted to dispose of their lands
                            to private individuals without the consent of the United States, also recollecting that by the second article of the
                            “Articles of a Treaty,” concluded upon between the United States and the said Nation, on the third day of January, in the
                            year one thousand seven hundred and eighty six “The Commissioners Plenipotentiary of all the Choctaw Nation did thereby
                            acknowledge the tribes and towns of the said Nation, and the lands with the boundary allotted to the said Indians to live
                            and hunt on, as mentioned in the third article, to be under the protection of the United States of America, and of no
                            other Sovereign whosoever,” and that by “a Treaty of friendship, limits, and accommodation,” made between the United States
                            and the said Nation on the seventh day of December in the year one thousand eight hundred and one “it was agreed by the parties to
                            those presents respectively that the Choctaw Nation, or such part of it as might reside within the limits of the United
                            States, should be and continue under the care and protection of the said States” and it being at the same time suggested
                            to your Memoralists by General Wilkinson, who was one of the Commissioners of the United States who signed the said
                            Treaty, and Silas Dinsmoor Esquire that the Government of the United States had it contemplation to purchase lands from
                            the said Nation; Your Memorialists from friendly dispositions towards the United States, as well as from a desire to
                            promote the interests and gratify the wishes of the said Choctaw Indians, and secure the payment of the said debts; exerted their influence with the chiefs of the said Nation, and
                            prevailed upon them to present a Memorial to the President of the United States, a copy of which marked with the letter A
                            is hereunto annexed.
                        That the more successfully to prosecute the objects stated in the said Memorial, Mr. John Forbes, who is the
                            principal partner of your Memorialists, some time in the month of April in the year one thousand eight hundred and four,
                            had several interviews with the Honourable Henry Dearborn Esquire touching the same, and on the second day of May in the
                            said year, Mr. John Forbes received a letter from the Honourable Secretary (a Copy of which marked with the letter B is also
                            hereunto annexed) in which after stating that there appeared to be some misunderstanding “as to the outlines of the tract
                            of land which the Government of the United States proposed accepting from the Choctaws as a consideration for the debts
                            due by them to your Memoralists” the Honourable Secretary proceeds to “point out the different boundaries contemplated by
                            Government.”
                        That in consequence of the said letter of the Honourable Secretary your Memoralists again exerted their
                            influence and induced the said Nation by their Chiefs Puckshunubbee
                            and Humastubbee to address a petition to the President of the United
                            States (a copy of which marked with the letter C is also hereunto annexed) in which they completely remove the objections
                            contained in the said letter, by expressing their willingness to part with the lands required by the United States and leaving the quantity to be ascertained by Commissioners to
                            be appointed for that purpose. They also state in the said petition that “to prevent any mistake thereafter and remove any
                            doubt respecting the amount of their debt, they only request to have paid for them the amount thereof exhibited by the
                            said House of Panton Leslie & Co. to Silas Dinsmoor, their Father’s beloved man in their Nation, the last To fa, or
                            summer, as every other claim against their Nation, by other Merchants and Traders had been cancelled.”
                        That in further prosecution of this business, Mr William Simpson, another partner of your Memorialists in
                            the month of January in the year one thousand eight hundred and five went to the City of Washington, and on the twenty
                            sixth day of the said month received a letter from the War Department (a copy of which marked with the letter D is also
                            hereunto annexed) in which your Memorialists were mortified to find that after such repeated endeavours to promote the
                            views of the United States, and that too in a transaction so little complicated as this, your Memorialists were told that
                            they had again misunderstood the intentions of the Government of the United States, but they were encouraged to support
                            this mortification with cheerfulness when in the subsequent parts of the said letter they were assured that “on receipt of
                            the last petition from the Chiefs it was determined to take the necessary measures for holding a Treaty as soon as
                            circumstances would permit” that “Mr Dinsmoor had been written to on the subject and requested to point out the most
                            suitable time and place for the purpose” and that “As soon as a satisfactory bargain should be made, and ratified by the
                            Senate, and Congress should make the necessary appropriations for carrying it into effect, whatever sum should be
                            stipulated to be paid to your Memorialists as due from the Choctaws might then be settled and paid.”
                        That on the fourteenth day of November one thousand eight hundred and five, Mr Simpson received a letter
                            from James Robertson and Silas Dinsmoor, Agents of the United States to the Choctaws and Commissioners Plenipotentiary of
                            the said United States (a Copy of which marked with the letter E is also hereunto annexed) in which they inform Mr
                            Simpson of a conference which had taken place between them and the chiefs of the said Nation and that a Treaty would
                            probably be signed the next day, and further observe that “the Territory then obtained was much more than they asked for
                            last summer.”
                        That on the sixteenth day of the said month of November a Treaty of limits between the United States of
                            America and the said Choctaw Nation of Indians was entered into by the said James Robertson and Silas Dinsmoor, Agents,
                            Commissioners and Plenipotentiaries of the United States as aforesaid on the one part, and the Mingoes Chiefs, and Warriors
                            of the said Choctaw Nation of Indians in Council assembled on the other part, a Copy of which also marked with the letter
                            E is hereunto annexed.
                        That the second article of the said Treaty among other things contains the following words “For and in
                            consideration of the foregoing cession on the part of the Choctaw Nation and in full satisfaction for the same, the
                            Commissioners of the United States do hereby covenant and agree with the said Nation in behalf of the United States, that
                            the said States shall pay to the said Nation fifty thousand and five hundred dollars for the following purposes, to wit,
                            forty eight thousand dollars to enable the Mingoes to discharge the debt due to the Merchants and Traders.”
                        That upon the signing of the said Treaty as aforesaid your Memorialists indulged a belief that at last they
                            had overcome all the difficulties, which hitherto had retarded them in the pursuit of their claim, and conceiving that they
                            had, as they still conceive they have, the interest, and honour, and good faith of the American Government pledged to them
                            for the prompt fulfilment of the said assurances; your Memorialists looked forward with confidence to the speedy
                            ratification of the said Treaty; but they have been reserved for a new and unexpected disappointment—the Treaty has not
                            yet even been laid before the Senate, and two Sessions of Congress have passed away since the signing of the same as
                            aforesaid.
                        Your Memorialists beg leave further to remark, that if for reasons inscrutable to your Memorialists, the
                            Government of the United States, which however their respect for that Government forbids them to fear, should so far
                            disregard the interests of the United States, as your Memorialists conceive, and the solemn assurances so given to your
                            Memorialists as aforesaid; as to neglect and lay aside the said Treaty; they will nevertheless rely upon the justice of
                            the United States, and ask with an honest confidence which ought not to be repressed, that since the United States is
                            unwilling to purchase the said lands, they will in discharge of the trust and confidence reposed in them by the said
                            Indians, permit and recommend it to the said Nation to dispose of the said lands to your Memorialists in extinguishment of
                            the said debt, and agreeably to their own original intention, and thus promote the welfare and prosperity of the said Nation.
                        Wherefore your Memorialists humbly pray that the President of the United States will be graciously pleased to
                            take the circumstances aforesaid into serious consideration, and cause the said Treaty with all convenient speed to be
                            laid before the Senate to be ratified by the same; and at the same time provide the means of paying your Memorialists
                            out of the consideration or purchase money to be paid for the said lands agreeably to the spirit and letter of the said
                            Treaty; or if this cannot be, that you will at least take measures for authorizing the said Nation to dispose of its lands
                            to your Memorialists in payment of the said debt, or devise some other mode in which they may obtain satisfaction for the
                            same.
                        And as in duty bound Your Memorialists will ever pray.
                    
                            John Forbes & Co
                     
                        
               